Exhibit 10.2
 
EXECUTION VERSION
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”), dated as of June 26, 2011, is made by
and among METROPOLITAN HEALTH NETWORKS, INC., a Florida corporation (“Parent”)
and the Shareholders listed on Schedule 1 attached hereto (each individually, a
“Shareholder” and collectively, the “Shareholders”).
 
WITNESSETH:
 
WHEREAS, concurrently with the execution of this Agreement, Parent, Cab Merger
Sub, Inc., a Florida corporation and a direct wholly owned subsidiary of Parent
(“Merger Subsidiary”), and Continucare Corporation, a Florida corporation (the
“Company”) are entering into an Agreement and Plan of Merger of even date
herewith (the “Merger Agreement”), pursuant to which the parties thereto agree,
upon the terms and subject to the conditions set forth therein, to merge Merger
Subsidiary with and into the Company (the “Merger”); and
 
WHEREAS, each Shareholder owns of record and Beneficially Owns the number of
shares of Common Stock, par value $0.0001 per share of the Company (“Company
Common Stock”) set forth opposite such Shareholder’s name on Schedule 1 attached
hereto (such shares of Company Common Stock, together with any other shares of
capital stock of the Company acquired by such Shareholder after the date hereof
and during the term of this Agreement, including any shares issued upon the
exercise of any warrants or options, the conversion of any convertible
securities or otherwise, being collectively referred to herein as the “Subject
Shares”); and
 
WHEREAS, as inducement and a condition to Parent’s willingness to enter into the
Merger Agreement, Parent has required Shareholders to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound hereby, agree as follows:
 
Section 1.  Certain Definitions.  In addition to the terms defined elsewhere
herein, capitalized terms used and not defined herein shall have the respective
meanings ascribed to them in the Merger Agreement. For purposes of this
Agreement:
 
(a) “Beneficially Own” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Without duplicative counting of the same securities by the same holder,
securities Beneficially Owned by a person include securities Beneficially Owned
by all other persons with whom such person would constitute a “group” within the
meaning of Section 13(d) of the Exchange Act with respect to the securities of
the same issuer.
 
Section 2.  Representations and Warranties of Shareholder.  Each Shareholder
represents and warrants severally, but not jointly, to Parent as follows:
 
(a) Ownership and Power to Vote Shares.  Each Shareholder is the sole record
owner of the Subject Shares set forth opposite such Shareholder’s name on
Schedule 1. The party signing this Agreement on behalf of each Shareholder is
the Beneficial Owner of all of the Subject Shares. On the date hereof, the
Subject Shares (including the options set forth opposite such Shareholder’s name
on Schedule 1) constitute all of the shares of the Company Common Stock owned of
record or Beneficially Owned by such Shareholder. Except as shown on Schedule 1,
there are no outstanding options or other rights to acquire by or from such
Shareholder or obligations of such Shareholder to sell or to acquire, any shares
of Company Common Stock. The party signing this Agreement on behalf of each
Shareholder has full power individually or as a trustee of an investment trust,
to vote or to direct the voting of, full power to issue instructions or direct
the issuance of instructions with respect to the matters set forth in
Sections 4, 5, 6 and 7 hereof, full power to dispose of or direct the
disposition of, and full power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Subject Shares.





--------------------------------------------------------------------------------



 



(b) Power; Binding Agreement.  Each Shareholder has the legal capacity, power
and authority to enter into and perform all of such Shareholder’s obligations
under this Agreement. This Agreement has been duly and validly executed and
delivered, and, if such Shareholder is not a natural person, authorized by such
Shareholder and constitutes a valid and binding agreement of such Shareholder,
enforceable against such Shareholder in accordance with its terms except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency or
other similar laws, now or hereafter in effect, affecting creditors’ rights
generally, and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
 
(c) No Conflicts.  Except as contemplated by the Merger Agreement, no filing
with, and no permit, authorization, consent or approval of, any Government
Authority is necessary for the execution and delivery of this Agreement by such
Shareholder and consummation by such Shareholder of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by a
Shareholder, or the consummation by a Shareholder of the transactions
contemplated hereby or compliance by such Shareholder with any of the provisions
hereof shall (i) if a particular Shareholder is not a natural person, conflict
with or result in any breach of any organizational or trust documents applicable
to such Shareholder, (ii) result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default (or give rise to any
third party right of termination, cancellation, modification or acceleration)
under any of the terms, conditions or provisions of any note, loan agreement,
bond, mortgage, indenture, license, contract, commitment, arrangement,
understanding, agreement or other instrument or obligation of any kind to which
such Shareholder is a party or by which such Shareholder or any of its
properties or assets may be bound, or (iii) violate any order, writ, injunction,
decree, judgment, order, statute, rule or regulation applicable to such
Shareholder or the Subject Shares, except for any such conflicts, violations,
breaches, defaults or other occurrences which would neither, individually or in
the aggregate, prevent or delay the performance by any Shareholder of any of the
obligations of such Shareholder pursuant to this Agreement.
 
(d) No Encumbrance.  Except as would not impair the ability of a Shareholder to
perform its obligations hereunder, the Subject Shares are now, and, at all times
during the term hereof, will be, held by such Shareholder free and clear of all
Liens, except for any such Liens arising hereunder.
 
(e) No Finder’s Fees.  No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with the transactions contemplated
hereby, other than as disclosed in the Merger Agreement, based upon the
arrangements made by or on behalf of such Shareholder.
 
(f) Reliance.  Each Shareholder understands and acknowledges that each of the
Company, Parent and Merger Subsidiary is entering into the Merger Agreement in
reliance upon such Shareholder’s execution and delivery of this Agreement.
 
Section 3.  Disclosure.  Each Shareholder hereby agrees to permit Parent and the
Company to publish and disclose in any document, statement, schedule or other
filing filed with the SEC (including, without limitation, any Form 8-K, the
Proxy Statement, or the Form S-4), and any press release or other disclosure
document which Parent or the Company, in either of their sole discretion,
determines to be required by law or reasonably necessary in connection with the
Merger and any transactions related thereto, such Shareholder’s identity and
ownership of the Company Common Stock and the nature of such Shareholder’s
commitments, arrangements and understandings under this Agreement.
 
Section 4.  Transfer And Other Restrictions.
 
(a) No Solicitation; Other Offers.  Each Shareholder shall, and shall cause its
trustees, representatives, consultants, investment bankers, attorneys,
accountants and other agents acting in its capacity as such (collectively, a
person’s or entity’s “Representatives”) to, immediately cease any discussions,
activities or negotiations with any other Person or Persons (other than Parent
and Parent’s representatives) that may be ongoing with respect to any
Acquisition Proposal. Each Shareholder further agrees that it and its
Representatives (to the extent they are serving as a Representative of a
Shareholder) shall not (i) directly or indirectly solicit, initiate, knowingly
encourage or knowingly facilitate any inquiries or the making of any Acquisition
Proposal, (ii) directly or indirectly participate in


2



--------------------------------------------------------------------------------



 



any discussions or negotiations with, furnish any information relating to the
Company or any of its Subsidiaries or afford access to the business, properties,
books, records, data or confidential information of the Company or any of its
Subsidiaries to any Third Party that is seeking to make, or has made an
Acquisition Proposal, or take any other action to knowingly facilitate any
inquiries or the making of any proposal that constitutes, or may reasonably be
expected to lead to, an Acquisition Proposal, (iii) recommend, adopt or approve,
or propose publicly to recommend, adopt or approve, an Acquisition Proposal, or
(iv) agree or publicly propose to do any of the foregoing. Each Shareholder
further agrees that it shall promptly notify Parent (but in no event later than
forty-eight hours) after receipt by such Shareholder (or any of its
Representatives) of any Acquisition Proposal, any inquiry that could be
reasonably expected to lead to an Acquisition Proposal or of any request for
information relating to the Company or its Subsidiaries by any Third Party that
to the knowledge of the Shareholder may be considering making, or has made an
Acquisition Proposal, which notice shall be provided in writing and shall
identify the person making, and the terms and conditions of, any such
Acquisition Proposal, inquiry or request (including any material changes thereto
and copies of any written materials received from such Third Party or its
Representatives in connection therewith). The Shareholders shall keep Parent
fully informed of any material change to any Acquisition Proposal, inquiry or
request for information. The Shareholders shall enforce, to the fullest extent
permitted under Applicable Law, the provisions of any standstill,
confidentiality or similar agreement entered into by the Shareholders or their
respective Representatives, including where necessary, seeking to obtain
injunctions to prevent any breaches of such agreements and to enforce
specifically the terms and provisions thereof in any court having jurisdiction.
Notwithstanding anything to the contrary contained herein, if the Company or the
Company Board is, subject to all the procedures, obligations, conditions and
limitations otherwise applicable to the Company, engaging in an action permitted
to be taken with respect to an Acquisition Proposal by the Company or the
Company Board pursuant to Section 5.02 of the Merger Agreement, then a
Shareholder may also engage in such action with respect to the subject
Acquisition Proposal provided that the Shareholder has complied with all of the
procedures, obligations, conditions and limitations otherwise applicable to the
Company, including but not limited to the entry by such Shareholder into a
Confidentiality Agreement and the compliance by the Shareholder with various
notification obligations. Parent agrees that each Shareholder’s notification
obligations hereunder may be satisfied by communications from the Company to
Parent and any such notifications need not be provided by the Shareholder
individually. Without limiting the foregoing, Parent and each of the
Shareholders agree that any violation of the restrictions set forth in this
Section 4 by any Representative of a Shareholder shall constitute a breach by
such Shareholder of this Section 4.
 
(b) Certain Prohibited Transfers and Standstill.  Prior to the termination of
this Agreement, each Shareholder agrees not to, directly or indirectly:
 
(i) except pursuant to the terms of the Merger Agreement, offer for sale, sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of (including by
gift), or enter into any contract, option or other arrangement or understanding
with respect to or consent to the offer for sale, sale, transfer, tender,
pledge, encumbrance, assignment or other disposition of any or all of the
Subject Shares or any interest therein;
 
(ii) grant any proxy, grant any power of attorney, deposit any of the Subject
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to the Subject Shares except as provided in this Agreement which would
have the effect of preventing or disabling such Shareholder from performing its
obligations under this Agreement;
 
(iii) take any other action that would make any representation or warranty of
such Shareholder contained herein untrue or incorrect in any material respect or
have the effect of preventing or disabling such Shareholder from performing its
obligations under this Agreement;
 
(iv) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote, or to seek to advise or influence any
Person with respect to the voting of, any voting securities of the Company
(including by making publicly known such Shareholder’s position on any matter
presented to the stockholders), other than to recommend that shareholders of the
Company vote in favor of the Merger and the Merger Agreement;
 
(v) submit to the Company any stockholder proposal under Rule 14a-8 under the
Exchange Act;


3



--------------------------------------------------------------------------------



 



(vi) make any public announcement with respect to, or submit a proposal for, or
offer of (with or without conditions) any extraordinary transaction involving
the Company or its securities or assets;
 
(vii) form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) under the Exchange Act) in connection with any of the
foregoing;
 
(viii) seek to have Section 4 amended in any way which may be reasonably likely
to require, involve or trigger public disclosure of such request pursuant to
Applicable Law, or to have any provision of Section 4 amended, modified or
waived; or
 
(ix) otherwise take, directly or indirectly, any actions with the purpose of
avoiding or circumventing any provision of Section 4 or which could reasonably
be expected to have the effect of preventing, materially impeding, materially
interfering with or materially adversely affecting the consummation of the
transactions contemplated by the Merger Agreement.
 
The term “sale” in this Agreement shall include a “constructive sale” which
shall encompass a short sale with respect to such security, entering into or
acquiring a derivative contract with respect to such security, entering into or
acquiring a futures or forward contract to deliver such security or entering
into any transaction that has substantially the same effect as any of the
foregoing.
 
(c) Confidentiality.  Each Shareholder agrees that for one year after the date
of this Agreement, the Shareholder shall hold in confidence, and except as
required by law or an order of a court or governmental agency with jurisdiction,
the Shareholder shall not disclose to any person or entity for any reason or
purpose, or use in any way (other in the Shareholder’s capacity as a director,
officer or employee of the Company or its affiliates), any Confidential
Information obtained by the Shareholder in his or its capacity as a stockholder,
director, officer or employee of the Company. The term “Confidential
Information” means information that is treated by the Company or any of its
subsidiaries as confidential and proprietary information, including but not
limited to, information regarding databases, competitive strategies, models,
marketing programs or sales, financial, marketing, training and technical
information, other than information that (i) is generally available without use
of information developed by or obtained from the Company or its subsidiaries and
(ii) becomes generally available only because of a breach of this Agreement).
 
(d) Covenants of Section 4 are Essential and Independent Covenants.  The
covenants by each Shareholder in Section 4 are essential elements of this
Agreement, and without each Shareholder’s agreement to comply with such
covenants, Parent would not have entered into this Agreement or the Merger
Agreement. Parent and Shareholders have independently consulted their respective
counsel and have been advised in all respects concerning the reasonableness and
propriety of such covenants, with specific regard to the nature of the business
conducted by the Company and its Affiliates.
 
Section 5.  Voting of the Company Common Stock.  Each Shareholder hereby agrees
that, during the period commencing on the date hereof and continuing until the
first to occur of (a) the Effective Time or (b) termination of this Agreement in
accordance with its terms, at any meeting (whether annual or special and whether
or not an adjourned or postponed meeting) of the holders of Company Common
Stock, however called, at which the holders of the Company Common Stock are
asked to vote upon a proposal to adopt the Merger Agreement and to approve the
Merger or any other of the transactions that are the subject of the Merger
Agreement, such Shareholder will appear at the meeting or otherwise cause the
Subject Shares to be counted as present thereat for purposes of establishing a
quorum and vote (or cause to be voted) all of the Subject Shares:
 
(i) in favor of and to adopt the Merger Agreement and approve the Merger and/or
the other transactions contemplated by the Merger Agreement; and
 
(ii) except as otherwise agreed to in writing in advance by Parent in its sole
discretion, against the following (other than the Merger and the transactions
contemplated the Merger Agreement): (A) any Acquisition Proposal, (B) any change
in a majority of the persons who constitute the Board of Directors of the
Company, (C) any action or agreement that would result in a breach of any
covenant, representation or warranty or any obligation or agreement of the
Company under the Merger Agreement or this Agreement, or (D) any action which
could reasonably be expected, to materially impede, materially interfere with,
materially


4



--------------------------------------------------------------------------------



 



delay, materially postpone or materially adversely affect the Merger and the
transactions contemplated by the Merger Agreement.
 
Section 6.  Agreement not to Transfer; Additional Shares Subject to
Agreement.  Each Shareholder agrees with, and covenants to, Parent that, until
termination of the Merger Agreement, except as contemplated by the Merger
Agreement, such Shareholder will not request that Company register the transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Subject Shares, unless such transfer is made in
compliance with this Agreement.
 
Section 7.  Future Cooperation.  Each party shall reasonably consult with the
other and provide any reasonably necessary information and material with respect
to all filings made by such party with any Governmental Authority in connection
with this Agreement and the Merger Agreement and the transactions contemplated
hereby and thereby.
 
Section 8.  Fiduciary Duties.  Each Shareholder is signing this Agreement,
notwithstanding anything to the contrary contained herein, solely in such
Shareholder’s capacity as an owner of his, her or its respective Subject Shares,
and nothing herein shall prohibit, prevent or preclude such individual
Shareholder from taking or not taking any action in his capacity as a director
of the Company.
 
Section 9.  Termination.  This Agreement shall terminate on the earliest to
occur of: (a) the termination of the Merger Agreement in accordance with
Section 9.01 of the Merger Agreement, (b) the written agreement of the parties
hereto to terminate this Agreement, and (c) the Effective Time of the Merger
(provided that the provisions of Section 4(c) and 4(d) shall survive the
Effective Time of the Merger.)
 
Section 10.  Miscellaneous.
 
(a) Entire Agreement.  This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, both oral and written, among the parties with respect to the
subject matter hereof.
 
(b) New Shares.  Each Shareholder agrees that, in the event (a) of any stock
dividend, stock split, recapitalization, reclassification, combination or
exchange of shares of capital stock of the Company or any of its Subsidiaries
on, of or affecting the Subject Shares of such Shareholder, (b) such Shareholder
purchases or otherwise acquires Beneficial Ownership of or an interest in any
shares of capital stock of the Company or any of its Subsidiaries after the
execution of this Agreement (including by conversion), or (c) such Shareholder
voluntarily acquires the right to vote or share in the voting of any shares of
capital stock of the Company or any of its Subsidiaries other than the Subject
Shares (collectively, “New Shares”), other than as a person named as a proxy in
proxies solicited by the Board of Directors of the Company (with regard to which
such Shareholder shall vote as instructed by the persons who executed the
proxies or as otherwise described in the Proxy Statement), such Shareholder
shall deliver promptly to Parent written notice of the number of any New Shares
acquired by such Shareholder. Such Shareholder also agrees that any New Shares
acquired or purchased by such Shareholder shall be subject to the terms of this
Agreement.
 
(c) Successors and Assigns.  This Agreement shall not be assigned by operation
of law or otherwise without the prior written consent of the other parties
hereto. This Agreement shall be binding upon, inure to the benefit of and be
enforceable by each party and such party’s respective heirs, beneficiaries,
executors, representatives and permitted assigns.
 
(d) Amendment and Modification.  This Agreement may not be amended, altered,
supplemented or otherwise modified or terminated (other than a termination under
Section 9 of this Agreement) except upon the execution and delivery of a written
agreement executed by the parties hereto.


5



--------------------------------------------------------------------------------



 



(e) Notices.  All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or electronic mail
transmission) and shall be given,
 
If to Parent, to:
 
Metropolitan Health Networks, Inc.
777 Yamato Road
Suite 510
Boca Raton, Florida 33431
Attention: Roberto L. Palenzuela, General Counsel
Facsimile No.: 561.805-8501
Email: rpalenzuela@metcare.com
 
with a copy to:
 
Greenberg Traurig, P.A.
333 Avenue of the Americas, Suite 4400
Miami, Florida 33131
Attention: David Wells, Esq.
Fax: (305) 961-5613
Email: wellsd@gtlaw.com
 
If to a Shareholder, to:
 
The address set forth opposite such Shareholder’s name on Schedule 1
 
with a copy to:
 
Akerman Senterfitt
One Southeast Third Avenue, 25th Floor
Miami, Florida 33131
Attention: Teddy Klinghoffer, Esq. and Martin G. Burkett, Esq.
Facsimile: (305) 374-5095
Email: teddy.klinghoffer@akerman.com and martin.burkett@akerman.com
 
or to such other address, facsimile number or electronic mail address as such
party may hereafter specify for the purpose by notice to the other parties
hereto. All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to
5:00 p.m. on a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed to have been received on the next
succeeding Business Day in the place of receipt.
 
(f) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order to that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
 
(g) Specific Performance.  The parties acknowledge and agree that (i) money
damages would not be an adequate remedy at law if any party fails to perform in
any material respect any of its obligations hereunder and accordingly agree that
each party, in addition to any other remedy to which it may be entitled in
equity, shall be entitled to an injunction or injunctions to prevent breaches or
seek to compel specific performance of the obligations of any other party under
this Agreement in accordance with the terms and conditions of this Agreement and
if any action should be brought in equity to enforce any of the provisions of
this Agreement, none of the parties hereto shall raise the defense that there is
an adequate remedy at law, and (ii) such equitable relief shall be the parties’
sole and exclusive remedy.


6



--------------------------------------------------------------------------------



 



(h) No Waiver.  The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, will not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
 
(i) No Third Party Beneficiaries.  This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder.
 
(j) Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida (without reference to
its choice of law rules that would apply the laws of any other jurisdiction).
 
(k) Descriptive Heading.  The descriptive headings used herein are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.
 
(l) Expenses.  All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.
 
(m) Further Assurances.  From time to time, at any other party’s request and
without further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be
reasonably necessary to consummate and make effective, in the most expeditious
manner reasonably practicable, the voting of the Subject Shares as contemplated
by this Agreement.
 
(n) Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
hereto were upon the same instrument.
 
(o) Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(p) Venue.  The parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal or state court in the Southern District of Florida, and
that any cause of action arising out of this Agreement shall be deemed to have
arisen from a transaction of business in the State of Florida, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 10(e) shall be deemed effective service of process on
such party.
 
[Remainder of this page intentionally left blank. Signature pages follow.]


7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Parent and each Shareholder have caused this Agreement to be
duly executed as of the day and year first written above.
 
PARENT:

 
METROPOLITAN HEALTH NETWORKS, INC.
 

  By: 
/s/  MICHAEL M. EARLEY


Name:     Michael M. Earley
Title:     CEO


8



--------------------------------------------------------------------------------



 



SHAREHOLDERS:
 
/s/  PHILLIP FROST, M.D.

Phillip Frost, M.D.
 
FROST NEVADA INVESTMENTS TRUST
 

  By: 
/s/  PHILLIP FROST, M.D.


Name:     Phillip Frost, M.D.
Title:     Trustee
 
FROST GAMMA INVESTMENTS TRUST
 

  By: 
/s/  PHILLIP FROST, M.D.


Name:     Phillip Frost, M.D.
Title:     Trustee


9



--------------------------------------------------------------------------------



 



Schedule 1
 

             
Shareholder Name
 
Shareholder Address
 
Shares of Company Common Stock
 
Options
 
Phillip Frost, M.D. 
  4400 Biscayne Blvd.
Miami, FL 33137   400,000 Shares of Company Common Stock   165,000 options to
purchase shares of Company Common Stock
Frost Nevada Investments Trust
  4400 Biscayne Blvd.
Miami, FL 33137   819,313 Shares of Company Common Stock   0 options to purchase
shares of Company Common Stock
Frost Gamma Investments Trust
  4400 Biscayne Blvd.
Miami, FL 33137   24,771,604 Shares of Company Common Stock   0 options to
purchase shares of Company Common Stock




10